DETAILED ACTION

This action is responsive to the preliminary amendment filed on 23 February 2022.

Status of the Claims
Claim 1 is currently amended.
Claims 2-28 are newly added.
Claims 1-28 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-25 have been interpreted to invoke 35 U.S.C. § 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim(s) and corresponding limitation(s) is/are:
In claim 1, the limitation(s): “a screen configuration unit configured to …,” “an element management unit configured to …,” and “a text input component management unit configured to ….” 
In claim 15, the limitation(s): “a brief-description-of-drawing input processing unit that …” and “one or more drawing information input units for ….” 
In claim 16, the limitation(s): “a drawing number text input component for …” and “a drawing description text input component for ….” 
In claim 18, the limitation(s): “a related drawing number input component for ….” 
In claim 20, the limitation(s): “an element description input processing unit for….” 
Claims 2-25 are also being treated as invoking § 112(f) for substantially the same reasons as indicated above at least due to their dependence on one or more of the above listed claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a screen configuration unit configured to configure a patent document drafting screen for drafting a patent document, provide it to a user through an input and output interface, configure the patent document drafting screen in a plurality of regions, to provide an element management screen capable of managing information on elements which can be included in the contents of the patent document, is a specific object described as text and constitutes the invention in any one of the regions, and provide a region including a text input element in which the contents of the patent document can be received as a text from a user in another one of the regions.” It is unclear to which element the phrase “is a specific object described as text and constitutes the invention in any one of the regions” refers (i.e., the phrase does not indicate the subject(s) of the verbs “to be” and “to constitute”). 
Claims 2-25 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claim 26 recites the limitation “providing, by the screen configuration unit, an element management screen capable of managing information on elements which can be included in the contents of the patent document, is a specific object described as text and constitutes the invention in any one of the regions, and providing a region including a text input element in which the contents of the patent document can be received as a text from a user in another one of the regions.” It is unclear to which element the phrase “is a specific object described as text and constitutes the invention in any one of the regions” refers (i.e., the phrase does not indicate the subject(s) of the verbs “to be” and “to constitute”). 
Additionally, the claim recites the limitation “receiving, by an element management unit, a registration, deletion or modification instruction of information of the elements from a user and storing, deleting or modifying the 7information of the elements in the element information storage unit according to the instruction.” There is insufficient antecedent basis for the phrase “the element information storage unit.” See MPEP § 2173.05(e). 
Claims 27-28 are rejected for substantially the same reason indicated above for claim 26, at least due to their dependence on the claim.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 28-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claim 28 recites a “computer readable recording medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of a claim drawn to a data storage device encompasses non-statutory transitory propagating signals per se. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential). The specification fails to provide a definition of “computer readable recording medium” that excludes transitory forms of signal transmission. See Specification ¶ 85. Accordingly, the recited “computer readable recording medium” has been interpreted to include nonstatutory subject matter. 
Claim 29 is rejected for substantially the same reason indicated above for claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, and 11-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ronai, US 2002/0107896 A1.
Regarding claim 1, Ronai teaches a device for drafting a patent document, comprising: 
A screen configuration unit configured to configure a patent document drafting screen for drafting a patent document, provide it to a user through an input and output interface, configure the patent document drafting screen in a plurality of regions, to provide an element management screen capable of managing information on elements which can be included in the contents of the patent document, is a specific object described as text and constitutes the invention in any one of the regions, and provide a region including a text input element in which the contents of the patent document can be received as a text from a user in another one of the regions. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14.
An element management unit configured to receive and manage the information of the elements from a user through the element management screen. In Ronai, a user may manage elements of the patent application by means of a screen. Ronai ¶ 36.
A text input component management unit configured to manage a text input component, extract, as an auto-complete keyword, some of the text constituting the contents of the patent document input to the text input component according to a user's input through the user interface, and then replace the auto-complete keyword as extracted with the element item generated based on the information of the elements corresponding to the auto-complete keyword and output the element item to the text input component. In Ronai, text input may be replaced with text stored in an autocomplete list. Ronai ¶¶ 13-24.
Regarding claim 2, which depends on claim 1, Ronai teaches wherein the screen configuration unit provides, in any one of the regions, a claim drafting screen including the text input component and being provided for drafting the claims, and provides, in another one of the regions, a detailed description drafting screen including the text input component and being provided for drafting the detailed description of the invention. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor includes regions for inputting text. 
Regarding claim 5, which depends on claim 2, Ronai teaches wherein the regions further include at least one of a region provided with a brief-description-of-drawing drafting screen, which is a screen provided for drafting a brief description of drawing, a region provided with a claim display screen in which claims drafted by the claim drafting screen are displayed, and a region provided with a drawing management screen which is provided to register a drawing and refer to the contents of a drawing. Ronai ¶¶ 5, 15, 39.
Regarding claim 6, which depends on claim 2, Ronai teaches wherein the regions include a region provided with a claim display screen in which claims drafted by the claim drafting screen are displayed, and wherein the region provided with the claim drafting screen is disposed adjacent to the region provided with the claim display screen and whether to display the region provided with the claim drafting screen or not is changeable according to a user's input. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor includes adjacent regions for inputting text and viewing text.
Regarding claim 8, which depends on claim 2, Ronai teaches wherein the detailed description drafting screen is provided with an insertion string selection screen invoking UI for inserting an insertion string into the text input component for inputting a detailed description, and as the insertion string, idiomatic phrase managed by the user and at least one of the technical field, the background art, the problem to be solved, the effect of the invention, the claims, and a brief description of the drawings of a corresponding case corresponding to the patent document being drafted are provided. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text.
Regarding claim 11, which depends on claim 1, Ronai teaches wherein the screen configuration unit provides a title-of-invention drafting screen for inputting a title of invention [sic], and wherein the element management unit registers a title of an invention input through the title-of-invention drafting screen as an element. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as the title of the invention. Id. ¶¶ 32-34.
Regarding claim 12, which depends on claim 1, Ronai teaches wherein the screen configuration unit provides a basic description drafting screen for drafting a basic description, and wherein on the basic description drafting screen, a text input component for the user to input required data is provided, and an idiomatic phrase including a replacement portion is displayed in the text input component of the basic description drafting screen in advance and is output to the user. Ronai ¶¶ 12-14.
Regarding claim 13, which depends on claim 12, Ronai teaches wherein the element management unit manages a title of an invention input through the title-of-invention drafting screen as an element, and wherein the text input component of the basic description drafting screen replaces the replacement part with the title of an invention managed by the element management unit and outputs it to the user. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as the title of the invention. Id. ¶¶ 32-34.
Regarding claim 14, which depends on claim 13, Ronai teaches wherein when the title of an invention is changed through the element management screen, the title of an invention which was replaced and inputted to the text input component of the basic description drafting screen is also changed. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for changing text such as the title of the invention. Id. ¶¶ 32-34.
Regarding claim 15, which depends on claim 1, Ronai teaches a brief-description-of-drawing input processing unit that receives and manages a brief description of the drawing from the user, wherein the screen configuration unit provides a brief-description-of-drawing drafting screen capable of drafting a brief description of drawings, the brief-description-of-drawing drafting screen includes one or more drawing information input units for enabling a user to input a drawing number and an explanatory phrase for a drawing for each sentence, and the brief-description-of-drawing input processing unit modifies the drawing number included in the drawing information input unit according to the addition, deletion, and movement of the drawing information input unit. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as drawing information. Id. ¶¶ 5, 12, 15.
Regarding claim 16, which depends on claim 15, Ronai teaches wherein the drawing information input unit includes a drawing number text input component for receiving a drawing number from a user and a drawing description text input component for receiving a description of the drawing. Ronai ¶¶ 5, 12-15.
Regarding claim 17, which depends on claim 16, Ronai teaches wherein the drawing information input unit includes a guide phrase including a postposition or predicate customarily used, and wherein the brief-description-of-drawing input processing unit automatically changes the guide phrase according to the data input to the drawing number text input component. Ronai ¶¶ 12-15.
Regarding claim 18, which depends on claim 16, Ronai teaches wherein the drawing information input unit further comprises a related drawing number input component for receiving a number of another drawing related to the corresponding drawing, and wherein the brief-description-of-drawing input processing unit modifies a drawing number included in the related drawing number input component according to the addition, deletion, and movement of the drawing information input unit. Ronai ¶¶ 5, 12-15.
Regarding claim 19, which depends on claim 15, Ronai teaches wherein the brief-description-of-drawing input processing unit simultaneously moves all of the drawing information input units having a series drawing number, if a movement instruction for any one of the drawing information input units having the series drawing number is input, and the brief-description-of-drawing input processing unit updates the series drawing number based on the regularity of the series drawing number if a new drawing is added, a drawing is deleted, or the number of another drawing is changed between the drawing information input units having the series drawing number. Ronai ¶¶ 5, 12-15.
Regarding claim 20, which depends on claim 1, Ronai teaches an element description input processing unit for receiving and managing a preset topic for describing the element from the user, wherein the screen configuration unit provides an element description drafting screen for drafting a description of any one of the elements, and the element description drafting screen includes one or more text input components for receiving data on a preset subject. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as a description of elements. Id. ¶¶ 5.
Regarding claim 21, which depends on claim 20, Ronai teaches wherein the element description input processing unit generates an explanation for a corresponding element by integrating the data input to the text input element of the element description drafting screen, an explanation text input component is provided on the element description drafting screen so that the explanation is output in an editable manner, and the element description drafting screen includes a UI capable of inserting the data of the explanation text input component into a preset position of the preset text input element included in the patent document drafting screen. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as a description of elements. Id. ¶¶ 5.
Regarding claim 22, which depends on claim 21, Ronai teaches wherein the element description input processing unit automatically generates an explanation when a user inputs data to a text input component of the element description drafting screen, and outputs it to the explanation text input component, so that a user can recognize a process in which data input by the user is being completed as a sentence. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as a description of elements. Id. ¶¶ 5.
Regarding claim 23, which depends on claim 20, Ronai teaches wherein the element description drafting screen is provided with an element selection UI for displaying an element list managed by the element management unit, and when any one element is selected in the element selection UI by a user, the element description drafting screen is set so that data for a corresponding element can be input. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting text such as a description of elements. Id. ¶¶ 5.
Regarding claim 24, which depends on claim 1, Ronai teaches wherein the patent document drafting screen is provided with a plurality of the text input components into which the contents of the patent document are input, and the patent document drafting screen includes a text format setting UI capable of adjusting the format of a text portion included in the contents of a patent document. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for formatting text.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Senechalle et al., US 2002/01912028 A1.
Regarding claim 3, which depends on claim 2, the combination of Ronai with Senechalle teaches wherein the patent document drafting screen is provided with a screen configuration setting UI capable of controlling whether to display each of the region provided with the element management screen, the region provided with the claim drafting screen, and the region provided with the detailed description drafting screen. In Senechalle, a graphical user interface allows for controlling whether to display regions (e.g., pane windows) of the graphical user interface. Senechalle ¶ 41. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s software for drafting a patent document with Senechalle’s process of controlling the display of regions of a graphical user interface. Such a modification would facilitate the management of multiple content regions within an application, thus allowing for a user to simultaneously view more content. See Senechalle ¶¶ 2, 10-14.
Regarding claim 4, which depends on claim 3, Senechalle teaches wherein the size of the other region is automatically adjusted and displayed according to whether any one of the regions is displayed or not. Senechalle ¶ 41.
Regarding claim 7, which depends on claim 2, the combination of Ronai with Senechalle teaches wherein the screen configuration unit provides the claim drafting screen as a region hidable or foldable or provides it as a pop-up page or window. In Senechalle, a graphical user interface allows for controlling whether to display regions (e.g., pane windows) of the graphical user interface. Senechalle ¶ 41.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s software for drafting a patent document with Senechalle’s process of controlling the display of regions of a graphical user interface. Such a modification would facilitate the management of multiple content regions within an application, thus allowing for a user to simultaneously view more content. See Senechalle ¶¶ 2, 10-14.
Regarding claim 25, which depends on claim 1, the combination of Ronai with Senechalle teaches wherein the screen configuration unit divides the patent document drafting screen to arrange the regions, some of the regions are controlled as to whether to display them or not, provided as a hidable or foldable region, or provided it as a pop-up page or window. In Senechalle, a graphical user interface allows for controlling whether to display regions (e.g., pane windows) of the graphical user interface. Senechalle ¶ 41.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s software for drafting a patent document with Senechalle’s process of controlling the display of regions of a graphical user interface. Such a modification would facilitate the management of multiple content regions within an application, thus allowing for a user to simultaneously view more content. See Senechalle ¶¶ 2, 10-14.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Lipsey, US 2011/0035364 A1.
Regarding claim 9, which depends on claim 1, Ronai teaches wherein the element management screen includes: 
An element management UI capable of performing management operations of the input, modification, [or] deletion of the component information; and an element display UI that displays the input information of the element. Ronai discloses the use of a word processor to draft a patent application. Ronai ¶¶ 12-14. A word processor allows for inputting, modifying, and deleting text. Additionally, in Ronai, at least a name of an element and an identification number of the element may be managed. Ronai ¶¶ 13-24.
Ronai does not explicitly disclose, but Lipsey teaches wherein the element management unit manages the information of the element for one element as one set, and assigns a unique key value to each element. Lipsey fig. 6, ¶¶ 87-93.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s process of managing elements with Lipsey’s process of assigning a unique key value to each managed element. Such a modification would facilitate modifications to an element’s name and identification number without introducing errors. See Lipsey ¶¶ 87-88, 93.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Lipsey, US 2011/0035364 A1, further in view of Senechalle et al., US 2002/01912028 A1.
Regarding claim 10, which depends on claim 9, the combination of Ronai and Lipsey with Senechalle teaches wherein the screen configuration unit provides the element management screen as a region hidable or foldable, or provides it as a pop-up page or window. In Senechalle, a graphical user interface allows for controlling whether to display regions (e.g., pane windows) of the graphical user interface. Senechalle ¶ 41.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai and Lipsey’s software for drafting a patent document with Senechalle’s process of controlling the display of regions of a graphical user interface. Such a modification would facilitate the management of multiple content regions within an application, thus allowing for a user to simultaneously view more content. See Senechalle ¶¶ 2, 10-14.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144